DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 2/23/2021.  Claims 1 and 11 are currently amended.  Claims 2-3, 7, and 13 are cancelled.  Claims 1, 4-6, 8-12 and 14-24 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 22, amend “board (33);” to recite --board (33),--
In line 26, amend “element (13), wherein” to recite --element (13), and wherein--
In line 27, amend “is a, deformed,” to recite --is a deformed,--
 Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive.


    PNG
    media_image1.png
    474
    513
    media_image1.png
    Greyscale

Fritz fails to teach or suggest, wherein the second section is a deformed, enlarged end that at least 2partially contacts a surface of the at least one electric element and secures the at least one electric element to the second surface.  However, Grzywok, from the same field of endeavor, discloses a battery 2), wherein the cover element has a second surface facing inwardly and arranged next to plurality of battery cells 20, wherein a plurality of electric elements (contacts 4) are connected to the second surface and fixed directly to thereto, wherein a positioning element (pin 5) extends perpendicularly from the second surface, wherein the positioning element includes a first section that is coupled to the second surface and extends through a through opening in the electric element, and wherein the positioning element includes a second section that is disposed outside of the through opening and is a deformed, enlarged end that at least 2partially contacts a surface of the electric element and secures the electric element to the second surface (i.e., Grzywok teaches that the pins may be formed by means of hot-caulking) in order to positively lock and secure the electric element for retention in the cover element [Grzywok – pars. 0017,0023-24; Figs. 1-2].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Grzywok to have modified the positioning element of Fritz, wherein the second section is a deformed, enlarged end that at least 2partially contacts a surface of the at least one electric element and secures the at least one electric element to the second surface in order to positively lock and secure the electric element for retention in the cover element [Grzywok – pars. 0017,0023-24; Figs. 1-2].   
Claim Rejections - 35 USC § 103
Claim(s) 1, 4-5, 8-12, 14, 16-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz (US 2013/0112551 A1) in view of Grzywok (US 2017/0012269 A1).
Regarding Claim 1, Fritz discloses a battery module (electro-chemical module 102) comprising:
a battery module housing 106 including a plurality of battery cells (chemical cells 104); a cover element (carrier element 122 of the cover 112) of the battery module housing configured to accommodate the plurality of battery cells, wherein the cover element is configured to be reversibly connected to the battery module housing (i.e., the cover can be in the form of a sliding or folding cover which necessarily allows the cover to be reversibly connected to the battery module housing) [par. 124) with a first surface (outer surface 138) and a second surface (inner surface 160) arranged on an opposite side of the same housing wall from the first surface, and wherein the cover element is configured such that, in a mounted state, the first surface faces outwardly and is exposed to an environment outside of the battery module housing and outside of the battery module (i.e., Figs. 1-5 disclose the closure element 126 of the cover does not completely overlap with the carrier element 122, thus, rendering the outer surface of the closure element exposed to the environment outside of both the battery module housing and the battery module. Fritz teaches the openings 156 of the closure element may only partly overlap with the openings 130 of the carrier element, or alternatively, the openings 156 may not overlap with the openings 130 except in the open position of the closure element), and the second surface faces inwardly and is arranged next to the battery cells of the battery module, wherein at least one electric element (e.g., functional elements 132/cell connectors 118) or electronic element (i.e., conduit system 174 comprising a printed circuit board) is connected to the second surface and/or at least one electric element or electronic element is integrated into the housing wall of the cover element such that components of the least one electric element  or electronic element are fixed directly to the second surface (i.e., the reinforcement structure 184 is fixed to the inner surface of the carrier element by either latching, welding or adhesion, or alternatively, formed in one piece manner with the carrier element) and thus are configured to move with the cover element when the cover element is removed from the battery module housing (i.e., as explained above, the cover may be formed of as a sliding or folding cover such that the functional elements and the printed circuit board would necessarily move with the cover element when the cover element is removed from the battery module housing), wherein the housing wall is configured to cover the at least one electric element or electronic element and shield the at least one electric element or electronic element from the environment in regions of the first surface which are arranged opposite regions of the second surface that are covered by the at least one 

    PNG
    media_image1.png
    474
    513
    media_image1.png
    Greyscale

Fritz fails to teach or suggest, wherein the second section is a deformed, enlarged end that at least 2partially contacts a surface of the at least one electric element and secures the at least one electric element to the second surface.  However, Grzywok, from the same field of endeavor, discloses a battery module comprising a cover element (carrier 2), wherein the cover element has a second surface facing inwardly and arranged next to plurality of battery cells 20, wherein a plurality of electric elements (contacts 4) are connected to the second surface and fixed directly to thereto, wherein a positioning element (pin 5) extends perpendicularly from the second surface, wherein the positioning element includes a first section that is coupled to the second surface and extends through a through opening in the electric element, and wherein the positioning element includes a second section that is disposed outside of the through opening and is a deformed, enlarged end that at least 2partially contacts a surface of the electric element and secures the electric element to the second surface (i.e., Grzywok teaches 
Regarding Claim 4, Fritz fails to disclose wherein the cover element has at least one voltage tap arranged on the first surface.  However, providing the voltage tap (power terminals 120) to be arranged on the first surface is a well-known configuration in the art for supplying electrical power from the battery module to an external load, the provision of which is a matter of design choice which does not modify the operation of the battery module.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the cover element of Fritz wherein the cover element has at least one voltage tap arranged on the first surface as a mere rearrangement of parts that is a well-known configuration in the art for supplying electrical power from the battery module to an external load as a matter of design choice which does not modify the operation of the battery module [MPEP 2144.04(VI)(C)].
Regarding Claim 5, Fritz discloses wherein the housing wall has at least one opening (access openings 130), which is configured to receive a voltage tap 176 of a battery cell of the battery module, characterized in that the at least one opening is configured to be closed on sides of the first surface by a covering member (i.e., closed by the closure element 126 when the closure element is in closed position such that none of the access points 130 are exposed until in open position) [par. 0117; Fig. 1].
Claim 8, Fritz discloses wherein the cover element has at least one attachment means (e.g., boundary region 164) configured to attach the cover element to the battery module housing characterized in that the attachment means is configured to be connected to the battery module housing [par. 0098,0153; Figs. 1-6].
Regarding Claim 9, Fritz discloses a method for producing a battery module having a cover element according to claim 1, the method comprising arranging the battery cells in a battery housing in a first step and, in a second step, closing the battery housing using the cover element such that the battery cells are electrically connected to one another in series and/or in parallel [I.d.].
Regarding Claim 10, Fritz discloses wherein the housing wall has at least one opening (access opening 130), which is configured to receive a voltage tap 176 of a battery cell of the battery module, and the at least one opening is configured to be closed on sides of the first surface by a covering member (closure element 126), and wherein the second step furthermore includes the accommodation of the voltage tap of a battery cell of the battery module in the at least one opening and the voltage taps are connected to cell connectors [pars. 0127-131; Figs. 4-6].
Regarding Claim 11, modified Fritz teaches that the positioning element for attaching the at least one electric element to the second surface is remelted (i.e., by hot-caulking), wherein the positioning element, after the remelting process, includes a first section that is connected to the second surface, said first section being disposed in the opening and the second section connected to said first section, said second section being disposed outside of the opening and at least partially contacting a surface of the electric element [Grzywok – pars. 0017,0023-24; Figs. 1-2].  
Regarding Claim 12, Fritz discloses wherein the cover element has at least one attachment means (boundary region 164) configured to attach the cover element to the battery module housing, characterized in that the attachment means is configured to be connected to the battery module 
Regarding Claim 14, Fritz discloses a battery (chemical device 100) having a battery module according to claim 1 [par. 0087; Fig. 1].
Regarding Claim 17, Fritz discloses wherein the housing wall has at least one opening (access opening 130), which is configured to receive a voltage tap 176 of a battery cell of the battery module, characterized in that the at least one opening is configured to be closed on sides of the first surface by a covering member (closure element), which is formed from an electrically insulating material or comprises an electrically insulating material [pars. 0040,0137-141; Figs. 4-6].
Regarding Claim 16, Fritz fails to disclose wherein the cover element has a positive voltage tap and a negative voltage tap arranged on the first surface.  However, providing the positive and negative voltage taps (power terminals 120) to be arranged on the first surface is a well-known configuration in the art for supplying electrical power from the battery module to an external load, the provision of which is a matter of design choice which does not modify the operation of the battery module.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the cover element of Fritz wherein the cover element has a positive voltage tap and a negative voltage tap arranged on the first surface as a mere rearrangement of parts that is a well-known configuration in the art for supplying electrical power from the battery module to an external load as a matter of design choice which does not modify the operation of the battery module [MPEP 2144.04(VI)(C)].
Regarding Claim 18, Fritz discloses wherein the cover element has at least one attachment means (boundary region 164), which is an opening, a projection or a detent element, configured to attach the cover element to the battery module housing, characterized in that the attachment means is configured to be connected to the battery module housing [par. 0098,0153; Figs. 1-6].
Regarding Claims 19-20, Fritz discloses wherein the at least one electric element or electronic element is connected second surface or integrated into to the housing wall of the cover element [I.d.].
Regarding Claim 21, Fritz teaches wherein the cover 112 is formed as a sliding or folding cover and is preferably provided with a boundary region 164 that extends along its outer edge and projects towards the housing 106 in the mounted state of the cover 112 [pars. 0062,0120].  An ordinary skilled artisan would reasonable understand that such a sliding or folding cover would necessarily have an attachment means such as a detent, such that the detent can at least be latched into an opening to reversibly connect the cover element to the battery module housing.
Regarding Claim 24, Fritz discloses wherein the battery module housing includes a casing bottom (bottom wall 108) and side walls 109 coupled to and extending upwardly from the casing bottom, wherein the casing bottom and the side walls define an interior space, wherein the battery cells are disposed within the interior space, and wherein the cover element is removably coupled to the side walls [pars. 0062,0087-88; Fig. 1].
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz and Grzywok, as applied to claims 1 and 9 above, and further in view of Sato (US 2009/0181288 A1).
Regarding Claim 6, Fritz fails to disclose wherein the cover element has a seal arranged circumferentially on said cover element, wherein in a mounted state, the seal seals off an interior space that accommodates the battery cells from the environment of the battery module. However, Sato, from the same field of endeavor, discloses a cover element (end cover 130) having a seal (seal member 123) arranged circumferentially on said cover element and said cover element configured to be connected to the battery module 110 wherein in a mounted state, the seal seals off an interior space (e.g., gas reservoir space 150) from the environment of the battery module so that when the cover element is fixed and joined at a predetermined position, necessary air tightness may be insured by compressing and deforming of the end cover seal member and resultant caused reaction force [Sato – pars. 0029,0032,0034,0037; Figs. 1,4,9]. Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Sato to have modified the cover element of Fritz wherein the cover element has a seal arranged circumferentially on said cover element, wherein in a mounted state, the seal seals off an interior space that accommodates the battery cells from the environment of the battery module so that when the cover element is fixed and joined at a predetermined position, necessary air tightness may be insured by compressing and deforming of the end cover seal member and resultant caused reaction force [Sato – pars. 0029,0032,0034,0037; Figs. 1,4,9].
Regarding Claim 15, Fritz discloses wherein the second step furthermore includes the accommodation of the voltage tap of a battery cell of the battery module in the at least one opening and the voltage taps are connected to cell connectors [i.d.], but fails to disclose wherein the cover element has a seal arranged circumferentially on said cover element, wherein in a mounted state, the seal seals off an interior space that accommodates the battery cells from the environment of the battery module. However, Sato, from the same field of endeavor, discloses a cover element (end cover 130) having a seal (seal member 123) arranged circumferentially on said cover element and said cover element configured to be irreversibly connected to the battery module 110 wherein in a mounted state, the seal seals off an interior space (e.g., gas reservoir space 150) from the environment of the battery module so that when the cover element is fixed and joined at a predetermined position, necessary air tightness may be insured by compressing and deforming of the end cover seal member and resultant caused reaction force [Sato - pars. 0029,0032,0034,0037; Figs. 1,4,9].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Safe to have modified the cover element of Fritz wherein the cover element has a seal arranged circumferentially on said cover element, wherein in a mounted state, the seal seals off an interior space that accommodates the battery cells from the environment of the battery module so that when the cover element is fixed and joined at a predetermined position, necessary air tightness may be insured by compressing and deforming of the end cover seal member and resultant caused reaction force [Sato - pars. 0029,0032,0034,0037; Figs. 1,4,9].
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz and Grzywok, as applied to claim 1 above, and further in view of Soleski (US 2015/0072177 Al).
Regarding Claim 21, Fritz fails to explicitly disclose further an attachment means including at least one detent, such that the detent can be clipped or latched into an opening to reversibly connect the cover element to the battery module housing. However, Soleski, from the same field of endeavor, discloses a battery module 22 comprising a battery module housing (lower housing 50) including a plurality of battery cells 54, a cover element (lid assembly 56) of the battery module housing configured to accommodate the plurality of battery cells, and an attachment means including a detent (clip 114), such that the detent can be clipped or latched into an opening (slots 302) to reversibly connect the cover element to the battery module housing to secure the cover element to the battery module housing as an obvious alternative to other mating connector (e.g., screws and nuts) [Soleski - pars. 0086,0099,198,223; Fig. 49]. Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Soleski to have modified the battery module of Fritz to include an attachment means including at least one detent, such that the detent can be clipped or latched into an opening to reversibly connect the cover element to the battery module housing, as an obvious alternative to screws and nuts [Soleski - pars. 0086,0099,0198,0223; Fig. 49],
Regarding Claim 22, modified Fritz discloses wherein the detent is disposed on the battery module housing, wherein the opening is disposed on the cover element, wherein the detent includes a first section configured to extend through the opening, and a second section defining a projection configured to be disposed outside of the opening, wherein the detent is configured to be temporarily deformed when the detent is clipped or latched into the opening [Soleski - pars. 0086,0099,0198,0223; Fig. 49].
Regarding Claim 23, modified Fritz discloses wherein the detent is disposed on the cover element, wherein the opening is disposed on the battery module housing, wherein the detent includes a first section configured to extend through the opening, and a second section defining a projection configured to be disposed outside of the opening, wherein the detent is configured to be temporarily deformed when the detent is clipped or latched into the opening [Soleski - pars. 0086,0099,0198,0223; Fig. 49].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/              Primary Examiner, Art Unit 1724